Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Barasch, J.), dated April 12, 1993, which, after a hearing, denied his motion pursuant to CPL article 440 to vacate a judgment of conviction of the same court (DeLury, J.), rendered May 2, 1980.
Ordered that the order is affirmed.
The defendant seeks an order vacating his prior judgment of conviction and granting him a new trial based on the People’s alleged failure to provide him with a certain police report which contains what purports to be the exculpatory statement *655of a key prosecution witness (see generally, Brady v Maryland, 373 US 83; People v Rosario, 9 NY2d 286; see also, People v Jackson, 78 NY2d 638). We have no basis upon which to disturb the finding of the Supreme Court, made after a hearing, that the police report in question is a counterfeit.
The defendant’s remaining contention is without merit. Bracken, J. P., Rosenblatt, Sullivan and Hart, JJ., concur.